FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 CHRIS KOHLER,                                     No. 12-56727
                      Plaintiff-Appellant,
                                                     D.C. No.
                      v.                          2:11-cv-04554-
                                                   DMG-MAN
 BED BATH & BEYOND OF
 CALIFORNIA, LLC, DBA Bed Bath &
 Beyond #538,                                        OPINION
               Defendant-Appellee.


        Appeal from the United States District Court
           for the Central District of California
          Dolly M. Gee, District Judge, Presiding

                   Argued and Submitted
           February 3, 2015—Pasadena California

                     Filed February 19, 2015

 Before: Stephen Reinhardt and Ronald M. Gould, Circuit
  Judges, and J. Frederick Motz, Senior District Judge.*

                    Opinion by Judge Gould




 *
   The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
2              KOHLER V. BED BATH & BEYOND

                           SUMMARY**


                Americans with Disabilities Act

    The panel affirmed the district court’s summary judgment
on claims under Title III of the Americans with Disabilities
Act related to the necessary maneuvering clearance for a
restroom door in a store.

    The panel affirmed the district court’s conclusion that the
ADA does not require wall space within the maneuvering
clearance next to the frame of a restroom door that must be
pulled open.

    The panel also affirmed the district court’s ruling that,
because the door lacked a “latch” within the meaning of
standards governing ADA compliance, no maneuvering space
was required next to the frame of a restroom door that must
be pushed open.


                             COUNSEL

Scottlynn J. Hubbard, IV (argued), Law Offices of Lynn
Hubbard, Chico, California, for Plaintiff-Appellant.

Martin H. Orlick (argued), and Matthew S. Kenefick, Jeffer
Mangels Butler & Mitchell LLP, San Francisco, California,
for Defendant-Appellee.


  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              KOHLER V. BED BATH & BEYOND                       3

                          OPINION

GOULD, Circuit Judge:

     Chris Kohler appeals from a grant of summary judgment
to defendant Bed Bath & Beyond of California (“BB&B”) on
Kohler’s claims under Title III of the Americans with
Disabilities Act (“ADA”). Kohler contends: (1) that the
district court erred in concluding that the ADA does not
require wall space within the maneuvering clearance next to
the frame of a restroom door that must be pulled open, and
(2) that the district court erred in ruling that, because the door
lacked a “latch” within the meaning of standards governing
ADA compliance, no maneuvering space was required next
to the frame of a restroom door that must be pushed open.
We have jurisdiction under 28 U.S.C. § 1291. We conclude
that Kohler’s claims related to the necessary maneuvering
clearance must be rejected. We affirm.

                                I

    Kohler is paraplegic and requires the use of a wheelchair
to move in public. On two days in May 2011, Kohler used
the restroom in the BB&B store in Riverside, California.
During those visits he encountered purported architectural
barriers that he claimed impeded his ability to fully use the
store. The alleged barriers relevant to this appeal relate to
floor and wall space adjacent to the restroom door. Kohler
brought suit against BB&B in the U.S. District Court for the
Central District of California. Kohler claimed violations of
the ADA, 42 U.S.C. §§ 12101–12213, and related state law
provisions. The parties filed cross-motions for summary
judgment.
4               KOHLER V. BED BATH & BEYOND

    The record shows that there was less than ten inches of
strike-side1 wall space on the pull side2 of BB&B’s restroom
door, but there was more than four feet of clear floor space
beyond this wall space. Kohler alleged that the lack of wall
space made it difficult for him to pull open the restroom door
by pushing off the strike-side wall with one hand while
pulling the door handle with the other. There was also less
than three inches of strike-side wall or floor space on the push
side of the door, making it difficult for Kohler to open the
door.

    With respect to the claims of insufficient strike-side
clearance next to the restroom door, the district court
concluded that the ADA Accessibility Guidelines
(“Guidelines”), which set out the ADA compliance
requirements for physical structures, require only eighteen
inches of strike-side floor space (rather than floor and wall
space) on the pull side of a door. The district court also
determined that strike-side clearance of at least twelve inches
of floor space on the push side is required only if the door has
a “latch,” which the district court interpreted to mean a
privacy latch. Otherwise, no strike side clearance, whether
floor or wall space, is required on the push side.

    On this basis, the district court denied Kohler’s motion
and granted BB&B’s motion on Kohler’s ADA claims. The
district court declined to exercise supplemental jurisdiction


    1
   The “strike side” is the side of the door that strikes the doorframe (as
opposed to the hinge side).
    2
    “Pull side” (as opposed to push side) means that the person passing
through the door is on the side where for entry the door is pulled toward
that person instead of pushed away.
             KOHLER V. BED BATH & BEYOND                    5

over Kohler’s state law claims and dismissed them without
prejudice.

   Kohler timely appealed the district court’s judgment,
which is now before us.

                             II

    We review a district court’s grant of summary judgment
de novo. Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047 (9th
Cir. 2008). Summary judgment should be granted if “there is
no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a).

   We may affirm the district court on any basis supported
by the record. Forest Guardians v. U.S. Forest Serv.,
329 F.3d 1089, 1097 (9th Cir. 2003).

                             III

    Title III of the ADA “prohibits discrimination on the
basis of disability in the ‘full and equal enjoyment of the
goods, services, facilities, privileges, advantages, or
accommodations of any place of public accommodation’ with
a nexus in interstate commerce.” Oliver v. Ralphs Grocery
Co., 654 F.3d 903, 904 (9th Cir. 2011) (quoting 42 U.S.C.
§§ 2000a(b), 12182(a)). The ADA requires that “new
facilities be ‘readily accessible to and usable by individuals
with disabilities,” unless this would be ‘structurally
impracticable.’” Id. at 904–05 (quoting 42 U.S.C.
§ 12183(a)(1)). A facility is generally “readily accessible”
within the meaning of the ADA if it complies with the
Guidelines. Id. at 905.
6            KOHLER V. BED BATH & BEYOND

    It would be hard to overstate the significance of the ADA
for a person with a disability who could enjoy a public
facility with reasonable modification to make it accessible,
but who is otherwise precluded from use and shut out by an
architectural barrier. Recognizing that it is good business, as
well as the requirement of the law, to accommodate the
disabled and thereby to enlarge the market for one’s goods or
services, most companies have gladly given their support
fully to legal compliance with the ADA. But invariably
questions about whether particular accommodations satisfy
the ADA’s legal requirements will arise.

    We have explained that the Guidelines, which were
promulgated by the Attorney General, set out the technical
requirements that places of public accommodation must meet
to comply with the ADA. See Chapman v. Pier 1 Imports
(U.S.) Inc., 631 F.3d 939, 945–46 (9th Cir. 2011) (en banc).
The parties refer to both the 1991 and the 2010 Guidelines in
their briefs. The 2010 Guidelines went into effect on March
15, 2012. See 28 C.F.R. § 36.304(d)(2)(ii)(B). But the new
requirements have a “safe harbor” provision under which a
building that complied with the 1991 Guidelines and has not
been altered on or after March 15, 2012 will not be required
to make any changes to comply with the 2010 Guidelines.
28 C.F.R. § 36.304(d)(2)(i).

    Kohler argued below that the 1991 Guidelines controlled
the district court’s decision based on when BB&B’s
construction permits were issued. He argues here that
because BB&B was not in compliance with the 1991
Guidelines, the safe harbor provision does not apply and the
2010 Guidelines control. We conclude that Kohler’s position
is unpersuasive under either the 1991 or the 2010 Guidelines.
             KOHLER V. BED BATH & BEYOND                      7

   A. Neither the 1991 nor the 2010 Guidelines require a
      minimum amount of strike-side wall length on the pull
      side of a door.

     Kohler argues that the district court erred in granting
summary judgment to BB&B because the Guidelines require
at least eighteen inches of clear wall length on the strike side
of a door that is pulled open. But Kohler’s argument fails
because we hold that the Guidelines’ maneuvering clearance
requirements relate only to floor space and to the air above it,
not to wall space. Both the text and structure of the
Guidelines support our conclusion.

    The first flaw in Kohler’s contention relates to text.
Kohler’s argument relies on an implausible reading of the
relevant provision of the 1991 Guidelines, § 4.13.6. The
requirement reads: “Minimum maneuvering clearances at
doors that are not automatic or power-assisted shall be as
shown in [Figure] 25. The floor or ground area within the
required clearances shall be level and clear.” 28 C.F.R. Pt.
36, App. D § 4.13.6. Figure 25(a), reproduced below, shows
the required clearance for a front approach to the pull side of
a door, and uses both solid and dotted lines, as well as a thick
solid line:
8            KOHLER V. BED BATH & BEYOND

    The 1991 Guidelines’ Graphic Conventions indicate that
a dotted line signifies the “boundary of clear floor area,”
while a solid line is a “typical dimension line showing U.S.
customary units (in inches) above the line . . . .” See
28 C.F.R. Pt. 36, App. D § 3.1 tbl.1. The thick solid line is
not explained by the Graphic Conventions. Id.

    The text accompanying Figure 25 says that “[f]ront
approaches to pull side of swinging doors shall have
maneuvering space that extends from the hinge side of the
door to 18 inches (455 mm) minimum, 24 inches (610 mm)
preferred, beyond the latch side of the door and 60 inches
(1525 mm) minimum perpendicular to the doorway.”
28 C.F.R. Pt. 36, App. D. If we interpret “maneuvering
space” to mean the same thing when it refers to space
extending past the latch side of the door that it does when
referring to space perpendicular to the doorway, then
adopting Kohler’s view would require that the sixty inches of
maneuvering space perpendicular to the doors have walls all
around it, such that an ADA-compliant door would need to be
built into a sixty-inch deep alcove. Common sense does not
permit us to adopt such an understanding, and Kohler in oral
argument agreed that the ADA and Guidelines were not
intended to require such alcoves. More important is the fact
that the word “wall” is absent from Figure 25(a) and the
accompanying note. But the floor area is explicitly
referenced in § 4.13.6, to which Figure 25 is attached. Also,
the eighteen-inch space is called “maneuvering space,” which
we understand to mean the space needed for a wheelchair to
navigate up to and through a doorway. We interpret the 1991
Guidelines to require eighteen inches of clear floor space and
clear air space above that floor so that a person in a
wheelchair can maneuver freely.
             KOHLER V. BED BATH & BEYOND                     9

    Looking to the 2010 Guidelines only reinforces our
conclusion. Kohler argues that because the 2010 Guidelines’
Graphic Conventions at Figure 104 include the description of
a solid black line convention as representing “a wall, a floor,
ceiling or other element cut in section or plan,” it means wall
space is required. See 36 C.F.R. Pt. 1191, App. B § 104.3
fig.104. Moreover, Kohler argues that his position is
strengthened because the language in § 4.13.6 of the 1991
Guidelines, that “the floor or ground area within the required
clearance shall be level and clear,” was moved from
§ 404.2.4—the maneuvering clearance provision of the 2010
Standards parallel to § 4.13.6 of the 1991 Guidelines—to
another subsection. See id. Pt. 1191, App. D. We disagree.

    Section 404.2.4.1 of the 2010 Guidelines says that
“[s]winging doors and gates shall have maneuvering
clearances complying with Table 404.2.4.1.” That table
indicates that the minimum strike-side maneuvering clearance
on the pull side of a door is eighteen inches parallel to the
doorway, as shown in Figure 404.2.4.1(a), which is
reproduced below:
10            KOHLER V. BED BATH & BEYOND

    As with Figure 25(a) in the 1991 Guidelines, in which the
dotted line represents a “boundary of clear floor area,” the
dashed line in Figure 404.2.4.1(a) of the 2010 Guidelines
shows the “boundary of clear floor space or maneuvering
clearance.” 36 C.F.R. Pt. 1191, App. B, § 104.3 fig.104. The
word “or,” as it is used to describe the dashed line, frequently
“introduces a definitional equivalent,” such that maneuvering
clearance and clear floor space would mean the same thing.
Antonin Scalia & Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts 122 (2012) (giving an example
with the same construction as is used in the Graphic
Conventions). But even if the use of the word “or” in the
2010 Graphic Conventions’ description of dashed lines means
that the maneuvering clearance is not the same as clear floor
space, but rather that it must refer to more than the floor area,
we read it to mean the air above the floor, which must be free
of obstructions to allow a wheelchair to operate on the floor.
Maneuvering clearance cannot include wall length because
the text accompanying § 404.2.4 says that “[m]aneuvering
clearances shall extend the full width of the doorway,” and
the dashed line showing the maneuvering clearance
boundaries in Figure 404.2.4.1(a) continues across the
doorway. See 36 C.F.R. Pt. 1191, App. D § 404.2.4.1
fig.404.2.4.1(a). Kohler does not explain how “maneuvering
clearances” under the 2010 Guidelines could mean a wall if
that wall had to extend the full width of the doorway—
indeed, if his view were correct there would be no doorway.
The text of neither the 1991 nor the 2010 Guidelines supports
Kohler’s contention that there must be unobstructed wall
space on the strike side of the door.

    A second flaw in Kohler’s argument relates to the
structure of the Guidelines. The comprehensive nature of the
Guidelines, see Chapman, 631 F.3d at 945 (stating that “[t]he
                KOHLER V. BED BATH & BEYOND                            11

[Guidelines’] requirements are as precise as they are
thorough”), suggests that if the Guidelines contemplated
requiring clear wall space to facilitate someone pushing off
from the wall to open a door, they would have specified the
texture of the wall and its structural strength. For example,
the 1991 Guidelines require that a handrail “and any wall or
other surface adjacent to it” must be free of any sharp or
abrasive elements. 28 C.F.R. Pt. 36, App. D § 4.26.4.
Similarly, the 1991 Guidelines regulate the structural strength
of grab bars, shower seats, and mounting devices. Id.
§ 4.26.3. The 2010 Guidelines have parallel provisions. See,
e.g., 36 C.F.R. Pt. 1191, App. D §§ 505.8, 609.8. As we see
it, the absence of any specifications related to surface texture
or structural strength in connection with maneuvering
clearances for doorways provides further evidence that the
Guidelines do not require that a person be able to push off of
a wall. The Guidelines are clear and explicit as to what they
require, and the legal requirements of the ADA should not be
modified merely to reflect an individual’s preference for open
wall when the applicable Guidelines did not cover that.3

   We conclude that under either the 1991 or the 2010
Guidelines, the phrases “maneuvering clearances” and


   3
      We reject Kohler’s argument that because a document from the
Department of Justice refers to “wall space,” wall space is required to
comply with the ADA. The ADA Checklist for New Lodging Facilities
does use the term “wall space” to describe the maneuvering space which
extends parallel to the doorway, past the latch. See DOJ Disability Rights
Section, “ADA Checklist for New Lodging Facilities,” at 14, available at
http://www.ada.gov/hsurvey.pdf. But as the district court reasoned, there
is no indication that this statement is anything other than an imprecisely-
worded shorthand reference to the floor space extending beyond, and
parallel to, the doorway. It does not overcome the language and structure
of the Guidelines themselves, which together doom Kohler’s argument.
12            KOHLER V. BED BATH & BEYOND

“maneuvering space” refer to a clear area on the floor and in
the air above it, free of physical hindrances or protrusions that
would prevent a wheelchair user or other disabled person
from maneuvering freely. We affirm the district court’s
conclusion on this issue.

     B. No strike-side clearance is required on the push side
        of BB&B’s door because the door does not have a
        latch.

    Kohler argues that the Guidelines also require twelve
inches of strike-side clearance on the push side of the door.
But because that requirement only applies to doors with both
a closer and a latch, and the door to BB&B’s restroom does
not have a latch, we affirm the district court’s ruling that
under the ADA, no strike-side clearance is required on the
push side of BB&B’s restroom door.

    There is no dispute about the physical characteristics of
BB&B’s restroom door. Instead, the parties dispute whether
such characteristics mean that the door has both a closer and
a latch, triggering the requirement of twelve inches of
additional clearance. See 28 C.F.R. Pt. 36, App. D § 4.13.6
fig.25(a) (1991 Guidelines); 36 C.F.R. Pt. 1191, App. D
§ 404.2.4.1 tbl. 404.2.4.1 (2010 Guidelines). The parties
agree that BB&B’s restroom door has a closer and that the
push side of the door does not have twelve inches of strike-
side clearance. BB&B argues that this is no problem under
the ADA because the restroom door does not have a latch
mechanism, and thus that no additional clearance is required.
Referencing Table 404.2.4.1 of the 2010 Guidelines, Kohler
contends that “latch” is used to describe the stop that prevents
a door from swinging in two directions. Kohler argues that
because BB&B’s restroom door has such a door stop and less
              KOHLER V. BED BATH & BEYOND                     13

than twelve inches of strike-side clearance, it violates the
ADA. We agree with BB&B’s position and reject Kohler’s.

      Kohler’s argument that BB&B’s restroom door has a latch
is wholly unpersuasive. He does not address § 4.13.9 of the
1991 Guidelines, entitled “Door Hardware,” which says that
“[h]andles, pulls, latches, locks, and other operating devices
on accessible doors shall have a shape that is easy to grasp
. . . and does not require tight grasping . . . to operate.” 28
C.F.R. Pt. 36, App. D § 4.13.9. Similarly, § 404.2.7 of the
2010 Guidelines says that “[h]andles, pulls, latches, locks,
and other operable parts on doors . . . shall comply with
309.4.” 36 C.F.R. Pt. 1191, App. D § 404.2.7 (emphasis in
original). In both, “latch” is included in a list of operable
parts within the section that provides requirements to ensure
disabled users are able to easily operate devices on doors.
We do not think there is a sensible explanation for how a
disabled user would operate a “stop” that prevents a door
from swinging in both directions, or how such a stop would
have an easy-to-grasp shape, which would be necessary if his
proposed reading of “latch” made sense. Nor does Kohler’s
contention fit with common-sense definitions of “latch.”

      While “latch” is not defined in either the 1991 or 2010
Guidelines, the 2010 Guidelines state that the “meaning of
terms not specifically defined . . . shall be as defined by
collegiate dictionaries in the sense that the context implies.”
Id. Pt. 1191, App. B § 106.3. Even without a similar
instruction in the 1991 Guidelines, using context and the most
natural reading is a common interpretive principle.
Dictionaries define a “latch” as “a device that holds a door
. . . closed and that consists of a bar that falls into a holder
when it is closed and that is lifted when it is open,” as “a type
of door lock that can be opened from the inside by turning a
14            KOHLER V. BED BATH & BEYOND

lever or knob . . . . ,” Latch, Merriam-Webster,
http://www.merriam-webster.com/dictionary/latch (last
visited Feb. 4, 2015), or as a “fastening, as for a door or gate,
typically consisting of a bar that fits into a notch or slot and
is lifted from either side by a lever or string,” Latch,
American Heritage Dictionary, http://www.ahdictionary.com/
word/search.html?q=latch (last visited Feb. 4, 2015). These
definitions are more consistent with the usage in the
Guidelines discussed above and with the logic of the
Guidelines’ general scheme; if there is a latch that must be
opened, additional clearance is needed so a person can
maneuver his or her wheelchair close enough to unfasten the
latch. In the absence of a latch that in some way fastens the
door, no clearance is needed for the person to push open the
door with the foot pedals of the wheelchair.

    Because of the clear context of the Guidelines, we reject
Kohler’s interpretation of the word “latch.” We affirm the
district court’s ruling that no strike-side clearance was
required on the push side of BB&B’s door, because that door
was not equipped with a latch.

                              IV

   The district court did not err in granting summary
judgment to BB&B on Kohler’s ADA claims.

     AFFIRMED.